Citation Nr: 0946213	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  09-33 419	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for Parkinson's 
disease.

3.  Entitlement to service connection for urinary 
incontinence, claimed as bladder leakage.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

5.  Entitlement to service connection for dementia.

6.  Entitlement to service connection for cardiovascular 
disease.

7.  Entitlement to service connection for arthritis of the 
thoracolumbar spine, claimed as spinal arthritis.

8.  Entitlement to service connection for glaucoma.

9.  Entitlement to service connection for cataracts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1956 until 
October 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2009 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Board notes that the February 2009 rating decision also 
included the denial of claims for service connection for a 
left knee disorder and a right elbow disorder, based on no 
new and material evidence, a continuation of a noncompensable 
rating for his service-connected bilateral hearing loss, and 
a denial of individual unemployability.  No Notice of 
Disagreement was filed in regards to these claims and they 
are not currently before the Board.  Additionally, the 
February 2009 rating decision deferred a claim for service 
connection for headaches, which was denied by a May 2009 
rating decision.  No Notice of Disagreement was filed in 
regards to the headaches claim and that claim is not 
currently before the Board.  

The Board notes that in a November 23, 2009 correspondence, 
the Veteran's widow, via her representative, the Veterans of 
Foreign Wars, requested to be substituted for her husband in 
regards to his claim for service connection for Parkinson's 
disease.  This matter is REFERRED to the RO for appropriate 
action.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
January 1956 until October 1983.  

2.	In November 2009, the Board was notified by the 
Veteran's widow, via her representative, the Veterans of 
Foreign Wars, that the appellant died on November [redacted], 2009, 
as evidenced by a copy of his death certificate.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.


		
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


